Case 1:20-cv-20536-UU Document 21 Entered on FLSD Docket 07/01/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  ALFRED VILLODAS

         Plaintiff,

  v.                                                CASE NO.: 1:20-cv-20536-UU

  CAPITAL ONE BANK (USA), N.A.

         Defendant.

                           NOTICE OF PENDING SETTLEMENT

        PLAINTIFF, ALFRED VILLODAS, by and through his undersigned counsel, hereby
 submits this Notice of Pending Settlement and states that Plaintiff, ALFRED VILLODAS, and
 Defendant, CAPITAL ONE BANK (USA), N.A., have reached a settlement with regard to this
 case and are presently drafting, finalizing, and executing the settlement and dismissal documents.
 Upon execution of same, the parties will file the appropriate dismissal documents with the Court.


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 1st day of July, 2020, a true and correct copy of the
 foregoing was filed with the Clerk of the Court and served on the parties of record using the
 CM/ECF system.
                                              Respectfully submitted,
                                              /s/ Heather H. Jones
                                              Heather H. Jones, Esq.
                                              Florida Bar No. 0118974
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500, ext. 205
                                              Facsimile: (813) 435-2369
                                              Heather@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff
